Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bijal Shah-Creamer on Wednesday, March 16, 2022 @11:02 am via a voice mail message left for the Examiner.


The application has been amended as follows: 
In the Specification
replace “
    PNG
    media_image1.png
    286
    959
    media_image1.png
    Greyscale
”   
with  
--       CROSS-REFERENCE TO RELATED APPLICATIONS
This application is a Section 371 of International Application No. PCT/IN2018/050799, filed November 29, 2018, which was published in the English language on June 6, 2019, under International Publication No. WO 2019/106693 A1, which is incorporated herein by reference in its entirety, which claims priority under 35 U.S.C. §119(b) to Indian Application No. 201741042876, filed November 29, 2017. -- .

In the Claims
Claim 1, line 4 of the claim:  
replace “and optically active forms”   with 
-- or optically active forms -- . 

Claim 2, line 3 of the claim:  
replace “and optically active forms”   with 
-- or optically active forms -- . 

Claim 2, page 4, line 3 of the page: 
replace “C1-6 alkylamino or di(C1-6 alkyl)amino,” with  -- C1-6- alkylamino, -- .
 
Claim 3, line 3 of the claim:  
replace “and optically active forms”   with 
-- or optically active forms -- . 

Claim 4, line 3 of the claim:  
replace “and optically active forms”   with 
-- or optically active forms -- . 

Claim 4, line 7 of the claim:  
delete “CH2CH2N(CH3)2,”.


Claim 5, line 3 of the claim:  
replace “and optically active forms”   with 
-- or optically active forms -- . 

Claim 6, line 5 of the claim:  
replace “and optically active forms”   with 
-- or optically active forms -- . 

Claim 7, line 3 of the claim:  
replace “and optically active forms”   with 
-- or optically active forms -- . 

Claim 8, line 3 of the claim:  
replace “and optically active forms”   with 
-- or optically active forms -- . 

Claim 11, line 3 of the claim:  
replace “and optically active forms”   with 
-- or optically active forms -- . 

Claim 11, page 13, 2ND line from the bottom of the page: 
delete “di(C1-6 alkyl)amino,”.

Claim 14, line 3 of the claim:  
replace “and optically active forms”   with 
-- or optically active forms -- . 

Cancel Claim 15.

Cancel Claim 16.

Claim 17, line 6 of the claim: 
replace “using”  with  -- comprising administering to the patient -- .

Claim 17, lines 7-8 of the claim:  
replace “and optically active forms”   with 
-- or optically active forms -- . 


Claim 18, lines 3-4 of the claim: 
replace “and optically active forms”   with 
-- or optically active forms -- . 

Claim 19, lines 3-4 of the claim:  
replace “and optically active forms”   with 
-- or optically active forms -- . 

Claim 21, line 1 of the claim: 
replace “for treatment of bacterial infection”  with  --for the treatment of a bacterial infection -- .

Claim 24, line 3 of the claim:  
replace “and optically active forms”   with 
-- or optically active forms -- . 

Claim 25, line 3 of the claim:  
replace “and optically active forms”   with 
-- or optically active forms -- . 

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 
Laura L. Stockton 
(571) 272-0710.  
The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private 
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



March 16, 2022
Book XXVI, page 269